Per curiam.
The State Bar of Georgia has petitioned this court, pursuant to State Bar Rule 4-108, for an emergency suspension of Floyd Mincey pending final disposition of disciplinary proceedings against him.
This court appointed a special master who, following a hearing on the petition, filed his report with this court in which he concluded that Mincey poses a substantial threat of harm to his clients and to the public and recommended his immediate suspension. We accept the recommendation of the special master and hereby suspend Floyd Mincey from the practice of law until final disposition of the disciplinary proceedings presently pending against him.

All the Justices concur.